Matter of Christian v City of New York (2016 NY Slip Op 03659)





Matter of Christian v City of New York


2016 NY Slip Op 03659


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Mazzarelli, J.P., Renwick, Saxe, Gische, Kahn, JJ.


1091 102788/12

[*1]In re Edwin L. Christian, etc., Petitioner-Respondent,
vCity of New York, et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Susan Paulson of counsel), for appellants.
Pitta & Giblin LLP, New York (Vincent M. Giblin of counsel), for respondent.

Judgment, Supreme Court, New York County (Paul Wooten, J.), entered November 10, 2015, granting the petition to annul certain amendments to 1 RCNY 104-09, unanimously reversed, on the law, without costs, the petition denied, and the proceeding brought pursuant to CPLR article 78 dismissed. The Clerk is directed to enter an amended judgment accordingly.
Petitioner challenges certain amendments to 1 RCNY 104-09 regarding the licensing of crane operators. In particular, petitioner challenges provisions that effectively dispensed with requirements, as to class A licenses, that certain qualifying experience be acquired in New York City and under the supervision of New York City-licensed operators, as well as provisions that eliminated, for both class A and class B license applicants, a City-administered examination, in favor of national certification.
Petitioner lacks standing to make these challenges. The safety-related harm that it predicts will result from the amendments is too speculative to show " injury in fact,' meaning that [petitioner] will actually be harmed by the challenged [amendments]" (New York State Assn. of Nurse Anesthetists v Novello, 2 NY3d 207, 211 [2004]). As in Nurse Anesthetists, the record shows nothing more than that the injury predicted "might[] or might not" result from the amendments (id. at 214).
In any event the Department of Buildings acted rationally in adopting the amendments which were not inconsistent with its prior position.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK